DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nowakowski et al (US 2016/0310948).
Regarding claim 1, Nowakowski teaches a lateral flow device (referred to as lateral flow strip 5014 in [0155] and shown in Figure 38) comprising: a wicking pad (referred to as an absorbent strip in [0140]) composed of a porous material (see [0140] which recites that “detection is accomplished by capillary wicking of solution containing labeled amplicon through an absorbent strip comprised of a porous material), the wicking pad having a planar region (Figure 38 shows a rectangular . 
Claim 1, 4, 6-8, 10-15, 17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Semenov et al (US 2013/0164193).
Regarding claim 1, Semenov et al teaches a lateral flow device (referred to as a lateral flow capillary device in [0208] and shown in Figure 6A) comprising: a wicking pad (referred to as a capillary flow matrix 18 in [0209] and shown in Figure 6A) composed of a porous material (see [0210] which recites that “[c]apillary flow matrix 18 is substantially a 50 mm times 32 mm porous membrane”), the wicking pad having a planar region (referred to as a plateau portion 50 in [0209] and shown in Figure 6A) for contacting a substrate comprising immobilized analytes (referred to as an anti-analyte in [0086]); and wherein the wicking pad has a first end, a second end and two lateral edges (see Figure 6A ); a base (referred to a lower housing part 82 in [0209] and Figure 6A) comprising lateral walls (see Figure 6A) and two or more reservoirs (A, B, C) (see [0209] and  Figure 6A-6A ) spatially separated from each other , wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad (see [0024] which recites that “at least two reservoirs are in fluid communication with the capillary flow matrix each through at least one respective liquid receiving zone”); the wicking pad continuously follows the contours of and is substantially entirely bonded to the base (see Figure 6A); and the lateral edges of the wicking pad abut the lateral walls of the base in a gap-free relationship to one another (see [0216]); and a pump (referred to as upper liquid drain 86 in [0215] which includes a highly absorbent 
Regarding claim 4, Semenov teaches the device of claim 1, wherein a draft angle between a bottom surface and a lateral wall of the base is about 90 degrees or more (see Figures 12A-B).
Regarding claim 6, Semenov teaches the device of claim 1, wherein one or more reservoirs have a longer dimension (see [0197] and Figure 6A which shows that the height of reservoirs A, B and C have longer dimensions) perpendicular to the lateral edges of the wicking pad. Furthermore, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Semenov teaches the device of claim 1, wherein one or more reservoirs have a longer dimension (see [0197] and Figure 6A which shows that the width of the top of the reservoirs A, B and C have longer dimensions) parallel to the lateral edges of the wicking pad. Furthermore, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 
Regarding claim 8, Semenov teaches the device of claim 1, wherein a lowest point of all of the reservoirs (referred to as reservoirs 32a, 32b, 32c in [0128]) is located on the same plane (see Figure 6A-6B).
Regarding claim 10, Semenov teaches the device of claim 1, wherein each of the reservoirs comprises a variable length, a variable width and a depth (see Figure 6A where the lengths and widths of reservoirs increase from bottom to top).
Regarding claim 11, Semenov teaches the device of claim 10, wherein the wicking pad spans the variable length and the variable width of the reservoirs (see [0126]-[0127] and Figure 2)
Regarding claim 12, Semenov teacher the device of claim 1, wherein a cross-section of each of the reservoirs has an oval shape (see [0125] which recites that “reservoirs are of any Suitable shape or size. As a joint between two faces may define a capillary channel, in embodiments, the inner Surface of a reservoir in contact with or immediate proximity with a liquid receiving zone is continuous, for example oval”).
Regarding claim 13, Semenov teaches the device of claim 1, wherein the base is formed from molded plastic (see [0195] which recites that “Lateral flow capillary device 1000 may include a housing comprising upper portion 1100 and lower portion 1200. Both upper portion 1100 and lower portion 1200 will preferably be made of a substantially rigid material. Such as, e.g., injection molded plastic”.
Regarding claim 14, Semenov teaches the device of claim 1, wherein the reservoirs (referred to as reservoirs 32a, 32b, 32c in [0128]) comprise two or more 
Regarding claim 15, Semenov teaches the device of claim 1, wherein the wicking pad (referred to as a capillary flow matrix 18 in [0209] and shown in Figure 6A) and the pump (referred to as upper liquid drain 86 in [0215]) are formed of at least one absorbent material selected from the group consisting of glass fiber and cellulose (see [0048] which recites that the matrix is substantially a strip of material, for example comprising glass fiber and see further in [0215] which recites that the upper liquid drain 86 includes a highly absorbent pure cellulose paper comprising an absorbent pad contacting the second end of the wicking pad).
Regarding claim 17, Semenov teaches a kit for lateral flow, the kit comprising: the device of claim 1 (see [0179]).
Regarding claim 18, Semenov teaches a method of performing a lateral flow assay, the method comprising; providing the device of claim 1 (lateral flow device 46); applying a lateral flow buffer (referred to as dry PBS buffer in [0222]) to the wicking pad (referred to as a capillary flow matrix flow  [0111]); applying the substrate comprising proteins to the planar region of the wicking pad for contacting the substrate (see [0106] which recites that “one or more signal producing components can be reacted with the label to generate a detectable signal. If the label is an enzyme, then amplification of the detectable signal is obtained by reacting the enzyme with one or more Substrates); applying a different reagent solution to each of the reservoirs (see [0222] which recites that “A first lateral flow capillary device was prepared substantially as described above with dry PBS buffer placed in reservoir A, reagent B placed in reservoir B and reagent C placed in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al (US 2016/0310948) as applied to claim 1 above, and further in view of Yang et al “Thermoosmotic microfluidics” Soft matter 12 41 (2016).

Nowakowski does not teach a device wherein a portion of each of the lateral edges of the wicking pad comprises a saw tooth shape.
In the analogous art of providing a microfluidic lab-on-a-chip devices with applications in chemistry, biology and medicine, Yang teaches a microchannel with one flat wall and one with a symmetric sawtooth profile (see Figure 5 and the second paragraph in page 8).
It would have been obvious for one with ordinary skill in the art to incorporate the absorbent material shape of Yang into the wicking pad of Nowakowski for the benefit of manipulate multiple types of complex fluids, and being the basis of different machines, such as a new generation of shear and extensional rheometers without any movable parts, stirrers, and various types of pumps, and promisingly devices able to recover waste heat or to facilitate cooling of microchips (see the last paragraph of the Discussion and Conclusion section of Yang).
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193) as applied to claim 1 above, and further in view of Parsons et al (WO 2014/172753).
Regarding claim 2, Semenov teaches the device of claim 1.
Semenov does not teach a device wherein a portion of each of the lateral edges of the wicking pad comprises a sawtooth shape.
In the analogous art of providing a test device for determining the presence or absence of a biological entity in a biological sample, Parsons teaches a test device comprising a sampling portion, the sampling portion comprising absorbent 
It would have been obvious for one with ordinary skill in the art to incorporate the absorbent material shape of Parsons into the wicking pad of Semenov for the benefit of improving combining of fluid with a sample received by the sampling portion (see the abstract of Parsons).
Regarding claim 3, Semenov and Parsons teach the device of claim 2, wherein the portion of each of the lateral edges of the wicking pad comprises the sawtooth shape located near the first end of the wicking pad (see Figures 1A and 12 of Parsons) and aligned with the reservoirs in the base (see Figure 1A and [0052] of Persons).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193).
Regarding claim 5, Semenov teaches the device of claim 1, 
Semenov does not explicitly teach a wherein a draft angle between a bottom surface and a lateral wall of the base is about 95 degrees.
It would have been obvious for one with ordinary skill in the art to modify the angle between a bottom surface and a lateral wall of the base to be about 95 degrees by routine optimization (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235) (MPEP § 2144.05).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193) as applied to claim 1 above, and further in view of Chen et al (US 2010/0304986).
Regarding claim 9, Semenov teaches the device of claim 1,

In the analogous art of providing a microfluidic device for performing diagnostic operations on a sample, Chen teaches that reservoirs may be depressed (see [0064] which recites that “[R]eservoirs may be formed on the surface of a substrate, but may also, in some embodiments, include one or more depressions formed in a surface of the substrate). 
It would have been obvious to modify the reservoir of Semenov to be depressions as thought by Chen for the benefit of effecting a reciprocating fluid mixing effect see [0087] which recites that “More than one reservoir may be depressed, as shown in FIG. 2 d thus effecting a reciprocating fluid mixing effect”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193)  as applied to claim 13 above, and further in view of O’Farrell B (Evolution in Lateral Flow–Based Immunoassay Systems.  Lateral Flow Immunoassay 2008) 
Regarding claim 16, Semenov teaches the device of claim 13, 
Semenov does not teach a device wherein the plastic is selected from the group consisting of polyethylene terephthalate, polyethylene terephthalate glycol-modified, polypropylene, polystyrene, and polycarbonate. 
In the analogous art of providing lateral flow immunoassay, O’Farrell teaches that components of the lateral flow assay are laminated to the backing material to provide rigidity and easy handling of the strip, the backing material typically being polystyrene. 
 

Response to Arguments
Applicant’s remarks in regards to the status of claims is acknowledged. Specifically, Examiner confirms that claim 18 is being examined and is not withdrawn. The Patent Office regrets the typographical error and apologizes for any inconvenience it may have caused Applicant. 
Applicant’s arguments, see page 6, filed 6/3/21, with respect to claim 18 have been fully considered and are persuasive. Accordingly, the rejection of claim 18 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 6-7, filed 6/3/21, with respect to claims 1, 4, 6-8, 10-15, 17 and 18 have been fully considered and are not persuasive. Accordingly, the rejection of claims 1, 4, 6-8, 10-15, 17 and 18 under 35 U.S.C. 102(a) (1) is respectfully maintained. 
Applicant’s arguments, see page 7, filed 6/3/21, with respect to claims 2, 3, 5, 9, and 16 have been fully considered and are not persuasive. Accordingly, the rejection of claims 2, 3, 5, 9, and 16 under 35 U.S.C. 103 is respectfully maintained.
Regarding the Applicant’s remarks directed towards the rejection of claim 1 in view of Nowaskowski wherein the Applicant alleges that the chambers in the reference are not part of the lateral flow portion is not commensurate with the instantly recited claim limitation. Rather, the instantly claimed “reservoirs” are 
Regarding the Applicant’s remarks directed towards the rejection of claim 1 in view of Nowaskowski wherein the Applicant alleges that the wicking pad of Nowaskowski does not follows the contours of and is not substantially entirely bounded to the base, the Applicant appears to be construing the limitation “the wicking pad continuously follows the contours of and is substantially entirely bonded to the base” to require the wicking pad to cover the entire base, including the contours of the reservoirs: it is the position of the Examiner that the limitation “the wicking pad continuously follows the contours of and is substantially entirely bonded to the base” requires that the entire wicking pad follows the contours of the portion of the base on which the wicking pad is disposed. Since Nowaskowski teaches a wicking pad/absorbent strip 140 follows the contours of and is substantially entirely bounded to the base/injection molded fluidic component 400 (see Figure 7 and [0144]), the examiner respectfully disagrees with the Applicant’s arguments. In accordance therewith, it remains the position of the Examiner that the prior art device taught by Nowaskowski anticipates the scope encompassed by the claimed invention. 

Regarding the Applicant’s remarks directed towards the rejection of claims 2, 3, 5, 9, and 16 in view of Semenov and the respective secondary references, the Applicant alleges that at least a single element of independent claim 1 is not taught or suggested by Semenev: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the wicking pad covers the entire base, including the contours of the reservoir; and that the reservoirs are part of the lateral flow portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/ROBERT J EOM/Primary Examiner, Art Unit 1797